Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2014/0197040 to Gordon and US 2014/0027300 to Huber, as previously presented.
With respect to claims 1 and 25, the closest prior art fails to teach an anolyte comprising sulfur, and a cooling step where the anolyte is cooled outside the anolyte compartment to a second temperature without recovering sulfur. In contrast, Gordon teaches that most of the anolyte solvents have lower specific gravity compared to sulfur so the liquid sulfur settles to the bottom. This settling may occur within the cell where the sulfur is drained through an outlet. Alternatively, a portion of the anolyte solution may be transferred to a settling zone out of the cell, where the temperature may be 5-20oC cooler (correlates to the second temperature as claimed), where settling and removal of sulfur may occur more effectively than in a cell.
There was not found a teaching in the prior art suggesting modification of the
conventional methods for the production of sodium metal, in order to achieve the
features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794